Exhibit 16.1 March 26, 2004 Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We were previously the principal accountants for Bar Harbor Bankshares and Subsidiaries, and on February 19, 2004, we reported on the consolidated financial statements of Bar Harbor Bankshares and Subsidiaries as of and for the two years ended December 31, 2003 and 2002. On March 26, 2004, we were dismissed as principal accountants of Bar Harbor Bankshares and Subsidiaries. We have read Bar Harbor Bankshares and
